DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on February 1 of 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant's amendment, filed on January 4 of 2021, has been entered.  Claims 1, 4, 9 and 14 have been amended.  Claims 3 and 13 have been cancelled.  No claim has been added.  Claims 1, 2, 4-12 and 14-19 are still pending in this application, with claims 1, 9 and 15 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
TITLE.	Vehicle Assembly with Vehicle Cover and Lighting Assembly Disposed over a Light of the Vehicle, and Vehicle Lighting Method.

ABSTRACT.	A vehicle assembly includes and positioned over a light of the vehicle.  The[[. A]] vehicle lighting assembly includes, such lens [[is]]being more transparent than the housing. The first and second material compositions each includes a thermally conductive additive. [[A]]The vehicle lighting method includes the steps of concealing at least a portion of a vehicle with [[a]]the camouflaging cover, and positioning a camouflaging lighting device over a light of the vehicle. 

CLAIM 2.	The vehicle assembly of claim 1, the camouflaging cover including a pocket, and wherein the camouflaging lighting assembly is held within [[a]]the pocket of the camouflaging cover.

the lighting assembly further comprising a securing portion

CLAIM 19.	

The applicant is advised that the originally filed title has been amended to concisely describe the subject matter of applicant’s invention (See MPEP § 606.01 and MPEP § 608.01b).  Dependent claims 2 and 14 have been amended to positively define new additional structural elements/features added by such claims.  Dependent claim 19 has been cancelled to avoid an issue under 35 USC 112(d), as it recites redundant limitations in light of applicant’s amendment (filed January 4, 2021) of independent claim 1 (from which claim 19 depends through dependent claim 6) to include the limitations of now cancelled dependent claim 3.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lantrip (U.S. Pat. 4,589,459), Kamen et al. (U.S. Pat. 4,612,967), Herron et al. (U.S. Pat. 4,938,522), Lichtmann (U.S. Pat. 5,112,098), Ruiz (U.S. Pat. 5,605,369), Pechman (U.S. Pat. 5,944,347), Gregorek (U.S. Pat. App. Pub. 2002/0007888), Halbrook (U.S. Pat. 6,371,547), Cohill (U.S. Pat. 6,491,335), Heiland (U.S. Pat. Stover (U.S. Pat. 7,100,965), and Aboughanem (U.S. Pat. App. Pub. 2015/0183365) disclose covers specifically configured to be placed over the exterior surface of a vehicle to conceal, obscure or protect at least a portion of such vehicle; the cover including light transmissive areas corresponding to the location of vehicle lamps, such that light emitted by the vehicle lamps is transmitted through the cover towards the exterior.
Chen et al. (U.S. Pat. 6,520,669) discloses lighting assemblies having a housing made of an opaque material; a plurality of light emitting didoes provided on a circuit board received in the housing; a translucent lens provided over the light emitting diodes and coupled to the housing, the materials of both the housing and the lens being thermally conductive.

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-18 (as instantly amended) are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a vehicle assembly including a cover configured to be placed over and exterior surface of a vehicle to conceal at least a portion of such vehicle, and a lighting assembly integrated with the cover and positioned over a light of the vehicle.  A method of using such vehicle assembly is also taught.
While the use and advantages of vehicle cover, specifically those used for obscuring/hiding/camouflaging vehicle features, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 

 

/Ismael Negron/
Primary Examiner
AU 2875